              Case 2:20-cv-00091-BJR Document 21 Filed 05/18/20 Page 1 of 3



1                                                                 The Honorable Barbara J. Rothstein

2

3

4

5

6

7

8

9                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE

11   CHARLENE WAGNER,
                                                 NO. 2:20-cv-00091 BJR
12                         Plaintiff,
                                                 STIPULATION AND ORDER RE: CROSS-
13     v.                                        MOTIONS FOR SUMMARY JUDGMENT OR
                                                 PARTIAL SUMMARY JUDGMENT ON
14   UNIVERSITY OF WASHINGTON, et                STIPULATED FACTS
     al.,
15
                           Defendants.
16

17
            WHEREAS, the parties have agreed to file cross-motions for summary judgment or
18
     partial summary judgment based on the stipulated facts filed concurrently with this Stipulation
19
     and Order;
20
            WHEREAS, the parties have agreed to the following briefing schedule for those cross-
21
     motions: Plaintiff’s motion for summary judgment: June 16, 2020; Defendants’
22
     oppositions/cross-motions: July 17, 2020; Plaintiff’s reply/opposition to cross-motions:
23
     August 7, 2020; Defendants’ replies: August 28, 2020.
24
      STIPULATION AND ORDER RE: CROSS-
      MOTIONS FOR SUMMARY JUDGMENT OR            1
      PARTIAL SUMMARY JUDGMENT
      NO. 2:20-CV-00091-BJR
                 Case 2:20-cv-00091-BJR Document 21 Filed 05/18/20 Page 2 of 3



1           WHEREAS, resolution of the parties’ planned cross-motions will efficiently advance this

2    litigation toward resolution while avoiding the need for discovery before the cross-motions are

3    resolved;

4           THEREFORE, the parties stipulate and respectfully request the Court to order that:

5           -     The parties may file cross-motions for summary judgment or partial summary

6                 judgment based on the parties’ stipulated facts, with Plaintiff’s motion for summary

7                 judgment due June 16, 2020, Defendants’ oppositions/cross-motions due July 17,

8                 2020, Plaintiff’s reply/opposition to cross-motions due August 7, 2020, and

9                 Defendants’ replies due August 28, 2020.

10          -     The current deadline for initial disclosures is vacated.

11          -     All discovery is stayed until after the resolution of the parties’ cross-motions.

12   DATED this 15th day of May, 2020.

13                                                   It is so stipulated,

14                                                   _s/James G. Abernathy_______________
                                                     James G. Abernathy, WSBA #48801
15                                                   c/o Freedom Foundation
                                                     P.O. Box 552
16                                                   Olympia, WA 98507
                                                     Telephone: (360) 956-3482
17                                                   JAbernathy@myfreedomfoundation.com

18                                                   Attorney for Plaintiff

19                                                   ROBERT W. FERGUSON
                                                     Attorney General
20
                                                     s/ Zebular J. Madison
                                                     ZEBULAR J. MADISON, WSBA #37415
21                                                   Assistant Attorney General
                                                     PO Box 40111
22                                                   Olympia, WA 98504-0111
                                                     (253) 572-7385
23                                                   Zebular.Madison@atg.wa.gov

24                                                   Attorneys for Defendant University of Washington

      STIPULATION AND ORDER RE: CROSS-
      MOTIONS FOR SUMMARY JUDGMENT OR               2
      PARTIAL SUMMARY JUDGMENT
      NO. 2:20-CV-00091-BJR
              Case 2:20-cv-00091-BJR Document 21 Filed 05/18/20 Page 3 of 3



1

2                                            /s/ Robert H. Lavitt
                                             Robert H. Lavitt, WSBA #27758
3                                            Barnard Iglitzin & Lavitt LLP
                                             18 West Mercer Street, Suite 400
4                                            Seattle, Washington 98119
                                             Phone: (206) 257-6004
5                                            Fax: (206) 257-6039
                                             E-mail: lavitt@workerlaw.com
6
                                             Scott A. Kronland, Pro Hac Vice
7                                            Matthew J. Murray, Pro Hac Vice
                                             Altshuler Berzon LLP
8                                            177 Post Street, Suite 300
                                             San Francisco, CA 94108
9                                            (415) 421-7151
                                             skronland@altber.com
10                                           mmurray@altber.com

11                                           Attorneys for Defendant SEIU 925

12

13
     Pursuant to stipulation, it is so ORDERED.
14
     Dated this 18th day of May, 2020.
15

16
                                             HON. BARBARA J. ROTHSTEIN
17                                           UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24
      STIPULATION AND ORDER RE: CROSS-
      MOTIONS FOR SUMMARY JUDGMENT OR        3
      PARTIAL SUMMARY JUDGMENT
      NO. 2:20-CV-00091-BJR
